DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/13/2020 and 4/09/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, and 14-15 are rejected under 35 U.S.C. 102(a)(1) & 35 U.S.C. 102(a)(2) as being anticipated by Hsu (US 2019/0013571), hereinafter Hsu.


Regarding claim 1 Hsu discloses an electronic device, comprising: a first antenna unit comprising a first phase shifting structure with a first pattern (Fig. 1, at P1(P), Fig. 2B, at the small opening 125; paragraph 0031); a second antenna unit comprising a second phase shifting structure with a second pattern (Fig. 1, at P2(P), Fig. 2B, at 125 at the large opening; paragraph 0031); and a feeding unit coupled to the first antenna unit and the second antenna unit, wherein the first pattern is different from the second pattern (Fig. 2A, at the differently sized elements 115).

    PNG
    media_image1.png
    597
    349
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    377
    447
    media_image2.png
    Greyscale

Regarding claim 2 Hsu further discloses the electronic device according to claim 1, wherein the first pattern and the second pattern are different in total length (Fig. 2A, at the differently sized elements 115).

Regarding claim 3 Hsu further discloses the electronic device according to claim 1, wherein the first pattern and the second pattern are different in area (Fig. 2A and 2B, have different sizes and areas at elements 115).

Regarding claim 5 Hsu further discloses the electronic device according to claim 1, wherein the feeding unit comprises: a first feeding structure coupled to the first antenna unit (Fig. 1, at P1(P)), and a second feeding structure coupled to the second antenna unit Fig. 1, at P2(P).

Regarding claim 14 Hsu further discloses the electronic device according to claim 1, further comprising a spacer (Fig. 3, at 14) at least partially disposed between the first antenna unit and the second antenna unit.

Regarding claim 15 Hsu further discloses the electronic device according to claim 14, wherein the spacer surrounds the first antenna unit and/or the second antenna unit (Fig. 3, at 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-7, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Shibata et al., (US 2019/0157762), hereinafter Shibata.

Regarding claim 4 Hsu does not disclose the electronic device according to claim 1, wherein the first pattern and the second pattern are different in number of folding points.
Shibata discloses wherein the first pattern and the second pattern are different in number of folding points (e.g., Figs. 6, 13, and 16).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Hsu in accordance with the teaching of Shibata regarding dual band patch antenna arrays in order that there can be provided a dual band patch antenna capable of easily adjusting the resonance frequency or impedance (Shibata, paragraph 0018).

Regarding claim 6 Hsu does not disclose the electronic device according to claim 5, further comprising: a first substrate; a first feeding source coupled to the first feeding structure; and a second feeding source coupled to the second feeding structure, wherein the feeding unit is disposed on the first substrate, and the first feeding source and the second feeding source are disposed on different sides of the first substrate.
Shibata discloses a first substrate; a first feeding source coupled to the first feeding structure (e.g., paragraph 0040); and a second feeding source coupled to the second feeding structure (e.g., paragraph 0040), wherein the feeding unit is disposed on the first substrate (e.g., paragraph 0040), and the first feeding source and the second feeding source are disposed on different sides of the first substrate (e.g., paragraph 0040).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Hsu in accordance with the teaching of Shibata regarding dual band patch antenna arrays in order that there can be provided a dual band patch antenna capable of easily adjusting the resonance frequency or impedance (Shibata, paragraph 0018).


Regarding claim 7 Hsu does not disclose the electronic device according to claim 5, wherein the first feeding structure comprises a first folding point (e.g., Fig. 11, at 41), the second feeding structure comprises a second folding point (e.g., Fig. 11 ,at 51), and the first folding point or the second folding point has an arc-angle structure or a chamfer structure (e.g., Fig. 11, at 41 and 51).

Regarding claim 11 Hsu does not disclose the electronic device according to claim 1, wherein the first antenna unit further comprises a first patch, the second antenna unit further comprises a second patch, and the first patch and the second patch are different in area.
Shibata discloses wherein the first antenna unit further comprises a first patch, the second antenna unit further comprises a second patch, and the first patch and the second patch are different in area (e.g., Fig. 11, at 10C; Fig. 12 at 31 and 32).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Hsu in accordance with the teaching of Shibata regarding dual band patch antenna arrays in order that a dual band phased array antenna can be constituted (Shibata, paragraph 0065) and there also can be provided a dual band patch antenna capable of easily adjusting the resonance frequency or impedance (Shibata, paragraph 0018).

 	Regarding claim 12 Hsu does not disclose the electronic device according to claim 11, further comprising a first substrate and a second substrate, wherein the first patch, the second patch, and the feeding unit are disposed between the first substrate and the second substrate.
	Shibata discloses a first substrate and a second substrate, wherein the first patch, the second patch, and the feeding unit are disposed between the first substrate and the second substrate (e.g., Fig. 9, at L1-L6, and 72).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Hsu in accordance with the teaching of Shibata regarding dual band patch antenna arrays in order that antenna characteristics can be individually adjusted more easily (Shibata, paragraph 0045) and there also can be provided a dual band patch antenna capable of easily adjusting the resonance frequency or impedance (Shibata, paragraph 0018).

Regarding claim 13 Hsu does not disclose the electronic device according to claim 11, wherein the area of the first patch is greater than the area of the second patch, and the area of the first pattern is greater than the area of the second pattern.
Shibata discloses wherein the area of the first patch is greater than the area of the second patch (e.g., Fig. 10, at 31 and 32), and the area of the first pattern is greater than the area of the second pattern (e.g., Fig. 10, at 61 and 62).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Hsu in accordance with the teaching of Shibata regarding dual band patch antenna arrays in order that a dual band phased array antenna can be constituted (Shibata, paragraph 0065) and there also can be provided a dual band patch antenna capable of easily adjusting the resonance frequency or impedance (Shibata, paragraph 0018).

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Shibata as applied to claim 5 above, and further in view of Miraftab et al., (US 2017/0207545), hereinafter Miraftab.

Regarding claim 8 Hsu as modified does not disclose the electronic device according to claim 5, wherein a resistivity of the first feeding structure is greater than a resistivity of the second feeding structure.
Miraftab discloses wherein a resistivity of the first feeding structure is greater than a resistivity of the second feeding structure (e.g., paragraph 0058 the different thickness of the feeds would also have different resistivities).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Hsu in accordance with the teaching of Shibata regarding dual band patch antenna arrays and in further accordance with the teachings of Miraftab regarding different types of feeding structures in order to have additional, alternative and/or improved phased array antenna design for communication systems (Miraftab, paragraph 0003).

Regarding claim 9 Hsu as modified does not disclose the electronic device according to claim 5, wherein a thickness of the first feeding structure is greater than a thickness of the second feeding structure.
Miraftab discloses wherein a thickness of the first feeding structure is greater than a thickness of the second feeding structure (paragraph 0058).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Hsu in accordance with the teaching of Shibata regarding dual band patch antenna arrays and in further accordance with the teachings of Miraftab regarding different types of feeding structures in order to have additional, alternative and/or improved phased array antenna design for communication systems (Miraftab, paragraph 0003).


Regarding claim 10 Hsu as modified does not disclose the electronic device according to claim 5, wherein a width of the first feeding structure is greater than a width of the first phase shifting structure, and a width of the second feeding structure is greater than a width of the second phase shifting structure.
Miraftab discloses wherein a width of the first feeding structure is greater than a width of the first phase shifting structure, and a width of the second feeding structure is greater than a width of the second phase shifting structure (paragraph 0058).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antenna disclosed by Hsu in accordance with the teaching of Shibata regarding dual band patch antenna arrays and in further accordance with the teachings of Miraftab regarding different types of feeding structures in order to have additional, alternative and/or improved phased array antenna design for communication systems (Miraftab, paragraph 0003).

Allowable Subject Matter
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding dependent claim 16, patentability exists, at least in part, with the claimed features of further comprising a first substrate and a second substrate, wherein the first antenna unit further comprises a first liquid-crystal layer, the second antenna unit further comprises a second liquid-crystal layer, the first liquid-crystal layer and the second liquid-crystal layer are disposed between the first substrate and the second substrate, and the first liquid-crystal layer and the second liquid-crystal layer are different.  
 	Hsu and Shibata are cited as teaching some elements of the claimed invention including a first antenna unit comprising a first phase shifting structure, a second antenna comprising a second phase shifter structure, and a feeding unit.
 	However, the prior art, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The ISR submitted by Applicant via IDS on 4/09/2021 contains additional analysis and references considered highly relevant to the current Application.  The Examiner is also available for an interview if needed.
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/               Primary Examiner, Art Unit 2845